Citation Nr: 1624789	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-24 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty military service from October 1961 to May 1982.  

This matter comes to the Board of Veterans' Appeals from an April 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Oakland, California.

As a preliminary matter, the Board notes that additional evidence in the form of treatment records has been added to the record subsequent to the issuance of the August 2011 statement of the case (SOC).  The Board notes, however, that the Veteran has submitted a waiver of agency of original jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c). 

For the reasons addressed in the REMAND portion of the decision below, further development is required regarding the Veteran's PTSD claim.  Accordingly, this claim is REMANDED to the Department of Veterans Affairs Regional Office.

REMAND

The Board acknowledges that the Veteran has been afforded a VA examination to evaluate his service-connected PTSD in February 2007.  The Board additionally notes that the Veteran has submitted a private medical opinion from May 2010 regarding his PTSD.  However, as it has been years since both examinations, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this disability.  Moreover, the Veteran, through his representative, has described symptoms that suggest the Veteran's disability may have increased in severity since his last examination.  Specifically, the Veteran's representative maintains that the Veteran now exhibits impaired impulse control such as unprovoked irritability with periods of violence.  Additionally, the Board notes that since the time of the Veteran's last VA examination, the VA has formally adopted the Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).

Consequently, the Board concludes that a contemporaneous examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain all outstanding PTSD treatment records since May 2011.

2.   Notify the Veteran that he may submit lay statements from himself and other individuals who have first-hand knowledge as to the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.   After obtaining any additional records to the extent possible, the Veteran should be afforded a new VA examination to evaluate his PTSD.  The claims folder should be made available to the respective examiner for review before the examination.  All indicated tests and studies should be conducted at the respective examination.

4.   After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.

5.   If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SOC, and provide an opportunity to respond.  The case should then be returned to the Board of further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






